DETAILED OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 9/3/2021.  Claims 1-7 and 9-18 are pending in the case. Claims 1 and 9-10 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-10, 13, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over https://www.youtube.com/watch?v=FzwvyBUa4VY Published on May 2, 2016, hereinafter Crazy Freekick ) in view of Campbell et al. (US 10596436 B1, hereinafter Campbell).

claims 1, 9, 10, Crazy Freekick teaches a method for controlling shooting in a football game (Crazy Freekick Soccer Video Game), comprising: 
responding to a first touch operation acting on a shooting control, and determining an auxiliary input reference graphic within a preset range of the shooting control (Watch YouTube video - First touch operation sets the horizontal goal pointer); and 
responding to a second touch operation acting on a screen region corresponding to the auxiliary input reference graphic, determining a target shooting position in a goal in the football game according to touch point position information of the second touch operation and a mapping relationship between the auxiliary input reference graphic and the goal, and controlling a virtual character in the football game to execute a shooting action (Watch YouTube video - second touch sets the vertical goal pointer and kicks the ball, the mapping relationship is the trajectory of the ball between the stationary point and the intersection of the horizontal and vertical pointers).
Crazy Freekick does not appear to expressly teach wherein the auxiliary input reference graphic is a reference goal
Campbell teaches wherein the auxiliary input reference graphic is a reference goal (“graphical user interface 120 presents ball delivery selection icon 142 as well as ball delivery location region 144.  Ball delivery location region 144 displays a graphical representation of a portion of a basketball court having candidate ball delivery locations 146A, 146B, 146C, 146D, 146E, 146F, 146G, 146H, and 146I spaced angularly about a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crazy Freekick to comprise wherein the auxiliary input reference graphic is a reference goal.  One would have been motivated to make such a combination because it helps a player to develop ball handling skills and shooting skills. 

As to dependent claims 3 & 13,    Crazy Freekick teaches the method according to claim 1, CF further teaches wherein the first touch operation is a first clicking operation, and the second touch operation is a second clicking operation(First touch operation sets the horizontal goal pointer and second touch sets the vertical goal pointer and kicks the ball).

As to dependent claims 6 & 16, Crazy Freekick teaches the method for controlling shooting in a football game according to claim 1, Crazy Freekick wherein the controlling the virtual character in the football game to execute the shooting action further comprises:
acquiring a skill parameter corresponding to the virtual character in the football game (Watch YouTube Video – virtual character is a player); and
controlling the virtual character in the football game to execute a shooting action corresponding to the skill parameter and the target shooting position (The object of the game is the player to kick a soccer goal from a free kick.).


Claims 5, 7,11,14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=FzwvyBUa4VY Published on May 2, 2016, hereinafter Crazy Freekick ) in view of Yoshikawa et al. (US 2006/0128468 A1, hereinafter Yoshikawa).

As to dependent claims 5 & 15, Crazy Freekick teaches the method for controlling shooting in a football game according to claim 1, Crazy Freekick further teaches wherein the responding to the second touch operation acting on the auxiliary input reference graphic, determining the target shooting position in the goal in tire football game according to the touch point position information of the second touch operation and the mapping relationship between the auxiliary input reference graphic and the goal, and controlling the virtual character in the football game to execute the shooting action (Watch YouTube video - second touch sets the vertical goal pointer and kicks the ball, the mapping relationship is the trajectory of the ball between the stationary point and the intersection of the horizontal and vertical pointers).comprises:
Crazy Freekick does not appear to expressly teach the method for controlling shooting in a football game comprises: calculating a target horizontal angle and a target vertical angle by a preset angle calculation formula, according to the touch point position information of the second touch operation and the mapping relationship between the auxiliary input reference graphic and the goal in the football game, and determining the target shooting position according to the target horizontal angle and the target vertical angle.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crazy Freekick to comprise wherein the responding to the second touch operation acting on the auxiliary input reference graphic further comprises: when detecting that the sliding operation is inputted, acquiring position information of a current touch point of the sliding operation in real time, and displaying the position information of the current touch point in a form of a preset control along with the input of the sliding operation.  One would have been motivated to make such a combination for controlling movement of an object according to a player's operating position and slide operation.

As to dependent claim 7, 11 and 17-18, Crazy Freekick teaches the method for controlling shooting in a football game according to claim 16, Crazy Freekick does not appear to expressly teach wherein after controlling the virtual character in the football game to execute the shooting action, the method further comprises: hiding the auxiliary input reference graphic.
Yoshikawa teaches hiding the auxiliary input reference graphic (compare Fig. 9-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crazy 

As to dependent claim 14, Crazy Freekick teaches the computer device according to claim 9, wherein the processor is further configured to:
when detecting that the sliding operation is inputted, acquiring position information of a current touch point of the sliding operation in real time, and displaying the position information of the current touch point in a form of a preset control along with the input of the sliding operation .
Yoshikawa teaches when detecting that the sliding operation is inputted, acquiring position information of a current touch point of the sliding operation in real time, and displaying the position information of the current touch point in a form of a preset control along with the input of the sliding operation (Fig. 3 and Fig. 7 showing a current touch point of the sliding operation and position information of the current touch point along with the input of the sliding operation)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crazy Freekick to comprise wherein the responding to the second touch operation acting on the auxiliary input reference graphic further comprises: when detecting that the sliding operation is inputted, acquiring position information of a current touch point of the sliding .

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is objected as being dependent of claim 2.

Response to Arguments
Applicants’ amendments to claims 10, 14, and 18 have been fully considered and are persuasive.  The 35 U.S.C. § 101/112 rejections of claims 10, 14, and 18 are respectfully withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171